


Exhibit 10.1


RAPTOR PHARMACEUTICAL CORP.
2010 STOCK INCENTIVE PLAN
____________________________
 
Award Agreement
____________________________
 


You are hereby awarded this stock option (“Option”) to purchase Shares of Raptor
Pharmaceutical Corp. (the “Company”), subject to the terms and conditions set
forth in this Stock Option Award Agreement (the “Award Agreement”) and in the
Raptor Pharmaceutical Corp. 2010 Stock Incentive Plan (the “Plan”).  A copy of
the Plan is attached as Exhibit A, and a prospectus describing the Plan’s
material terms is attached as Exhibit B.  Terms below that begin with capital
letters have the special meaning set forth in the Plan or in this Award
Agreement.
 
This Award is conditioned on your execution of this Award Agreement within 10
days after the Grant Date specified in Section 1 below.  By executing this Award
Agreement, you will be irrevocably agreeing that all of your rights under this
Award will be determined solely and exclusively by reference to the terms and
conditions of the Plan, subject to the provisions set forth below.  As a result,
you should not execute this Award Agreement until you have carefully considered
the terms and conditions of the Plan and this Award, plus the information
disclosed within the attached Plan prospectus, and (ii) consulted with your
personal legal and tax advisors about all of these documents.
 
1. Specific Terms.  Your Option has the following terms:
 
Name of Participant
[ ______________________________ ]
Type of Option:
 Incentive Stock Option (ISO)1
 Non-Incentive Stock Option (non-ISO)2
Grant Date:
[ ________ ] [ __ ], 20__.
Expiration Date:
 [   ]10 years after Grant Date, at 5:00 p.m EST. on the Expiration Date.
 [   ] 5 years after Grant Date, at 5:00 p.m. EST. on the Expiration Date.
Exercise Price:
U.S. $___.___  per Share
Number of Shares Subject to Award:
[ _______ ]
Vesting:
Your Award will vest, and thereby become exercisable with respect to the number
of Shares covered by this Award,  at the rate of ___ (1/_)  on each of the first
_____ annual anniversary dates of the Grant Date, provided that your Continuous
Service has not ended before the particular vesting date (subject to any
employment agreement between you and the Company).
Lifetime Transfer:
 Allowed for Non-ISOs pursuant to Section 8 of the Plan.
 Not allowed.
Recoupment
 Section 10 of the Plan shall apply regarding Recoupment of this Award.

 
1 If you directly or indirectly own more than 10% of the voting power of all
classes of stock of the Company or of any Subsidiary, then the term of your ISO
cannot exceed 5 years and the exercise price must be at least 110% of the Fair
Market Value (100% for any other employee who is receiving ISO awards). Only
employees may receive ISOs.
 
2 The exercise price of a non-ISO must be at least 100% of the Fair Market Value
of the underlying Shares.
 
 
 

--------------------------------------------------------------------------------

 

2. Manner of Exercise.  This Option shall be exercised in the manner set forth
in the Plan, using the exercise form attached hereto as Exhibit C.  The amount
of Shares for which this Option may be exercised is cumulative; that is, if you
do not exercise this Option for all of the Shares vested under this Option
during any period set forth above, then any Shares subject hereto that are not
exercised during such period may be exercised during any subsequent period,
until the expiration or termination of this Option pursuant to Sections 1 and 4
of this Award Agreement and the terms of the Plan.  Fractional Shares may not be
purchased.
 
3. Special ISO Provisions.  If designated as an ISO, this Option shall be
treated as an ISO to the extent allowable under Section 422 of the Code, and
shall otherwise be treated as a Non-ISO.  If you sell or otherwise dispose of
Shares acquired upon the exercise of an ISO within 1 year from the date such
Shares were acquired or 2 years from the Grant Date, you agree to deliver a
written report to the Company within 10 days following the sale or other
disposition of such Shares detailing the net proceeds of such sale or
disposition.
 
4. Termination of Continuous Service.  Subject to the terms of any employment
agreement between you and the Company and/or any Affiliate that is in effect
when your Continuous Service terminates, to the extent unvested, this Award
shall be canceled and become automatically null and void coincident with
termination of your Continuous Service.  Subject to the terms of any employment
agreement between you and the Company and/or any Affiliate that is in effect
when your Continuous Service terminates, to the extent vested, this Award shall
terminate, be cancelled and become automatically null and void after termination
of your Continuous Service according to the following table:
 
Reason for Terminating Continuous Service
Option Termination Date
(I) By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts.
Termination of your Continuous Service, or when Cause first existed if earlier.
(II) You Die during Continuous Service or within 90 days thereafter or you are
Disabled.
Eighteen months after termination of your Continuous Service.
(III) Your Retirement on or after Age 62.
Eighteen months after termination of your Continuous Service.
(IV)  You received these options as a non-employee member of the Board and your
Board membership terminates other than due to Cause.
Eighteen months after termination of your Continuous Service
(V) Other than due to Cause or Your Disability, Retirement, or Death or pursuant
to Clause (IV) above.
Ninety days after termination of your Continuous Service.

 
Notwithstanding anything to the contrary contained in this Section 4, no Option
shall be exercisable after the Expiration Date set forth in Section 1.
 
-2-
 
 
 

--------------------------------------------------------------------------------

 
5. Designation of Beneficiary.  Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest if any, in this Award and any underlying Shares.  You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit D
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company.  To the extent you do not duly
designate a beneficiary who survives you, your estate will automatically be your
beneficiary.
 
6. Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee, except as hereinafter provided.  If Section 1 above allows you
to make a transfer, such transfer must be in accordance with Section 8 of the
Plan.  Any such transferee of your rights shall succeed and be subject to all of
the terms of this Award Agreement and the Plan.
 
7. Taxes.  Except to the extent otherwise specifically provided in an employment
or consulting agreement between you and the Company, by signing this Award
Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise pursuant to this Award (including taxes
arising under Sections 409A (regarding deferred compensation) or 4999 (regarding
golden parachute excise taxes), and that neither the Company nor the
Administrator shall have any obligation whatsoever to pay such taxes or to
otherwise indemnify or hold you harmless from any or all of such taxes.  The
Committee shall have the sole discretion to interpret the requirements of the
Code, including Section 409A, for purposes of the Plan and this Award Agreement.
 
8. Not a Contract of Employment.  By executing this Award, you acknowledge and
agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award Agreement, could claim that he or
she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award Agreement or the Plan confers on you any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.
 
-3-
 
 
 

--------------------------------------------------------------------------------

 
9. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you pursuant to this Option will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.
 
10. Securities Law Restrictions.  Regardless of whether the offering and sale of
this Option or Shares under the Plan have been registered under the Securities
Act of 1933, as amended (the “Securities Act”), or have been registered or
qualified under the securities laws of any state, the Company at its discretion
may impose restrictions upon the sale, pledge or other transfer of such Shares
(including the placement of appropriate legends on stock certificates or the
imposition of stop-transfer instructions) if, in the judgment of the Company,
such restrictions are necessary or desirable in order to achieve compliance with
the Securities Act or the securities laws of any state or any other law or to
enforce the intent of this Award.
 
11. Headings.  Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
 
12. Severability.  Every provision of this Award Agreement and of the Plan is
intended to be severable.  If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.
 
13. Counterparts.  This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
14. Notices.  Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records.  Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement.  Any such notice shall be deemed to be given as of the date such
notice is personally or electronically delivered or properly mailed.
 
15. Binding Effect.  Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
 
16. Modifications.  This Award Agreement may be modified or amended at any time,
in accordance with Section 14 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects any rights or
obligations under this Award Agreement.
 
17. Plan Governs.  By signing this Award Agreement, you acknowledge that you
have received a copy of the Plan and that your Award Agreement is subject to all
the provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan.  In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.
 
-4-
 
 
 

--------------------------------------------------------------------------------

 
18. Governing Law.  The laws of the State of Delaware shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.
 
BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.
 
RAPTOR PHARMACEUTICAL CORP.


By:           
Name:                    Kim R. Tsuchimoto
Title:                     Chief Financial Officer
Date:                

 
PARTICIPANT


The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.


By:           
Name of
Participant:                                                                                               
Date:

 
-5-

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
RAPTOR PHARMACEUTICAL CORP.
2010 STOCK INCENTIVE PLAN


____________________________
 
Plan Document
 
____________________________
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
RAPTOR PHARMACEUTICAL CORP.
2010 STOCK INCENTIVE PLAN


____________________________
 
Plan Prospectus
 
____________________________
 

 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
RAPTOR PHARMACEUTICAL CORP.
2010 STOCK INCENTIVE PLAN
___________________________________________________
 
Form of Exercise of Stock Option Award Agreement
___________________________________________________
 
 
Raptor Pharmaceutical Corp.
9 Commercial Blvd., Suite 200
Novato, CA  94949


Attention:                                _______________________


Dear Sir or Madam:
 
The undersigned elects to exercise his/her Option to purchase _____ shares of
Common Stock of Raptor Pharmaceutical Corp. (the “Company”) under and pursuant
to a Stock Option Agreement dated as of ______________.
 
Delivered herewith is a certified or bank cashier’s or teller’s check in the
amount of $__________.
 
The name or names to be on the stock certificate or certificates and the address
and Social Security Number of such person(s) is as follows:
 
Name:                                                                                                                                          
 
Address:                                                                                                                                          
 
Social Security
No.:                                                                                                                                          
 
Very truly yours,
 
_________________                                                                
Date                                                      
 
Optionee
 

 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
RAPTOR PHARMACEUTICAL CORP.
2010 STOCK INCENTIVE PLAN
_________________________________
 
Designation of Death Beneficiary
_________________________________
 
In connection with the Awards designated below that I have received pursuant to
the Raptor Pharmaceutical Corp. 2010 Stock Incentive Plan (the “Plan”), I hereby
designate the person specified below as the beneficiary upon my death of my
interest in such Awards.  This designation shall remain in effect until revoked
in writing by me.
 
    Name of Beneficiary:                                           
         Address:                                
           Social Security No.:                                           
 
This beneficiary designation relates to any and all of my rights under the
following Award or Awards:
 
         [   ] any Award that I have received or ever receive under the Plan.
 
 
         [   ]  
the _________________ Award that I received pursuant to an award agreement dated
_________ __, ____ between myself and the Company.

 
I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.
 
Date:           
 
By:           
Name of Participant
 
Sworn to before me this
____day of ____________, 20__
___________________________
Notary Public
County of     _________________
State of        __________________
 


 





